


117 HR 3123 IH: Parity for Non-Traded REITs Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3123
IN THE HOUSE OF REPRESENTATIVES

May 11, 2021
Mr. Suozzi (for himself and Mr. LaHood) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to provide the same treatment to publicly offered, non-traded Real Estate Investment Trusts as is provided to exchange-traded Real Estate Investment Trusts under the Foreign Investment in Real Property Tax Act of 1980.


1.Short titleThis Act may be cited as the Parity for Non-Traded REITs Act. 2.Exception for publicly offered real estate investment trusts (a)In generalSection 897 of the Internal Revenue Code of 1986 is amended—
(1)in subsection (c)(3), by striking regularly traded on an established securities market and inserting either regularly traded on an established securities market or, solely with respect to real estate investment trusts, publicly offered (within the meaning of section 562(c)(2),  (2)in subsection (h)(1), by striking with respect to any class of stock which is regularly traded on an established securities market located in the United States and inserting either, with respect to any class of stock which is regularly traded on an established securities market located in the United States or, solely with respect to real estate investment trusts, publicly offered (within the meaning of section 562(c)(2)), and
(3)in the header of subsection (k)(1), by inserting or publicly offered after publicly traded.  (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. 

